Title: To James Madison from Robert R. Livingston, 3 July 1802
From: Livingston, Robert R.
To: Madison, James



No. 46
Dear Sir
Paris 3d July 1802
The letter from Genl Le Clerk which you will find in the Moniteur having excited some emotition [sic] here I thought it proper to address the enclosed note to the Minister to which I recd the reply also enclosed. As this was put in to my hands just as I was going into his house I replyed to it verbally. I took notice that the compt of Genl Le Clerc related to supplies furnished before his arrival that any interposition of the American government was rendered at that time impossible from the Congress not being in session but if otherwise that it would have been very extraordinary in them to volunteer in a business of that nature without any request on the part of the french government—that Toussant professed to hold his powers from them that he was acknowledged by them that any opposition on his part could not be forseen by the American government—that under these circumstances to have laid restrictions upon the commerce of their citizens would have been equally invidious to them & to France in case which there was every reason to suppose no opposition had been made—that the free commerce between the United States & the Islands had alone preserved them to France & that as no peace was definitively concluded a check on their supplies might have had in the Eyes of france herself an unfriendly appearance. He admitted the force of these observations & in some sort appologized for his note. We have been much injured here by a publication of Duanes relative to the conduct of the late administration with regard to St Domingo & a detailed account of all the causes of irritation we had given to France. Foreign nations will not enter into distinctions between one administration & another they consider every act of government as the act of the whole people. Our affairs stand as they did when I wrote you last except that I have Tallerands most solemn assurances that they shall meet with the earliest consideration he added that I knew that in all governments money matters go slowly but that he hopes to have them satisfactorily settled & that my notes shall certainly go into the hands of Flerieu in a few days. He yesterday informed me that he was going to drink the waters & would be absent tho not long this I suppose will put another stop to our business. I shall call upon Flerieu this morning & see whether he has yet got my papers if not I shall make a full statment of the business & apply directly to the first Consul if I find I am any longer put off tho I know such a step will not be well recd. by the minister. It will however be necessary for my justification & perhaps for yours that we take measures to convince our people that nothing has been neglected on the part of Government to obtain Justice for them.
Many of the St Domingo bills have arrived they give me the most positive assurances that they shall be paid. Mr Marbois called upon me a few days ago to inform me that he had remitted 1000000 frs. to Mr Pichon thro an english house to whom he was compelled to give the security of some bankers here as a counter security for the money—two pr Ct. for their credit & the usual commission in America which he complained of as a loosing bargain tho I think on the whole it is one that they shd. be satisfied with considering the state of their credit. In a conversation with Tallerand relative to Lousiania I could get not thing [sic] positive but I think I collected from him that at least West florida was not yet theirs. I have some projects on that presumption that I only wait to hear from Mr. Pinkney to determine whether it will be proper to bring forward.
I shall draw upon our banker for the price of two Swords ordered by Govr. Monroe on account of the State of Virginia & for which he says that he has loged 300$ in yr hands I have not yet got the accounts but they will fall short of that amount. Enclosed is a memorial of an unfortunate gent. who has been in our service He is now here with a family of Children such were his necessities that I have advanced him ten guin[e]as as the facts stated in his memoire are vouched to me by Genl Le fayette I have no doubt that Congress will at least give him pay for the time he was in our service. He was a man of great property & is now absolutly without a farthing. I have taken his note for the money advanced & shall draw for it if however the president thinks it can not be paid I shall be content to loose it, tho I should wish to have his permission to keep this family from starving till some thing was done with his memoire.
I have yet recd no answer as to the permission I solicited to make an excursion to England or elswhere not remote from this capital I shall only avail myself of it when I can be well spared & as it is not my intention to stay long in Europe I could wish to be indulged with this permission as early as possible.
Bonaparte has just concluded a treaty with the porte by which france gains some important commercial advantages & the free navigation of the black sea. This will furnish them with naval stores of the best quality upon much more advantagious terms than they can be got for from the Baltic or America. Every thing succeeds in Bonapartes hands. The business of the indemnities which occasioned so much difficulty in Germany—Was settled by him here in a few days. We are to have a great fete on the 14h when many look for changes in the government. They will come but not so soon as I am assured that the first Consul has not yet sufficiently matured them. An abuse by which our commerce with the Batavian republic greatly suffers has just come to my knowledge but to which some immediate remedy should be applied, and I doubt not will be found if either myself or any other minister is empowered to take the necessary steps for that purpose. By our treaty with them our trade is put upon the footing of that of the most favoured nation. Yet we have constantly paid & still continue to pay nearly twice the duty that is paid upon the same articles brought from any other country. The Goods being entered at the west india company & at the admiralty. The pretence for this is that this company once held possessions in the now territory of the United States. This company is at present rather nominal than existant—they having no exclusive trade but becoming bankrupt were allowed the priviledge of collecting certain duties on goods coming into holland from places that had once been within their charters & on this shadow pretence they have collected a tax upon our commerce which has exceeded a million of dolls. & still continue this oppression. I enclose a list of the duties now collected compared with those paid when imported from any place in Europe. I am surprized this matter has remained so long unnoticed & if it is tho’t that I can be of any use in negotiating this business either here or in Holland I shall with pleasure undertake it. It will not I believe be sufficient to leave a matter of this importance to be treated by the consul whose commerce renders him in some sort dependant for favors. Nor is it likely to be effected unless the United States should appear to attach such importance to it as to induce a belief that they will retaliate or take measures to do themselves justice in case it shd be denied. I am Dear Sir with the most perfect consideration Your Most Obt hum: Servt
RRL
 

   
   Draft (NHi: Livingston Papers); letterbook copy and copies of first and second enclosures (NHi: Livingston Papers, vol. 1); third enclosure (DNA: RG 59, DD, France, vol. 8). RC not found but acknowledged in JM to Livingston, 15 Oct. 1802 (DNA: RG 59, IM, vol. 6). For first and second enclosures, see n. 2; for third enclosure, see n. 5.



   
   General Leclerc’s letter to Napoleon, dated 18 Floréal an X (9 May 1802) appeared in the Paris Moniteur universel, 24 Prairial an X (14 June 1802). Leclerc accused U.S. government agents of being in the service of Toussaint and insisted that his measures regulating U.S. commerce had been necessary because American merchants were supplying the rebel forces with guns, cannon, powder, shot, and other military supplies, as well as forcing the French army to pay ludicrously high prices for needed goods.



   
   Livingston’s letter to Talleyrand of 15 June 1802 (3 pp.) protested the publication of Leclerc’s letter (see n. 1) as “calculated to make improper impressions on the public mind.” He argued that Talleyrand was fully aware of Tobias Lear’s instructions to cooperate with French officials in Saint-Domingue because he himself had given Talleyrand Lear’s original letter of 5 Mar., which the French minister still retained (see Livingston to JM, 10 May 1802 [first letter], and n. 3). Livingston also enclosed copies of JM’s letters to Pichon and Villaret as evidence that “no agents authorized by the american government could be justified by their principal in giving improper advise to Toussaint” (see JM to Livingston, 26 Mar. 1802, and n. 6). Talleyrand replied on 9 Messidor an X (23 June 1802) (2 pp.; in French) that he had forwarded Livingston’s complaint to the minister of marine. He noted in Leclerc’s defense that no American commercial agents were authorized in Saint-Domingue, that the extreme measures used by the resisting blacks might explain in part the harsh actions taken by Leclerc, and that given the friendly relations between the U.S. and France, the U.S. government would have been better advised to forbid Americans all contact with the rebels.



   
   The editors have been unable to identify this publication, but it may have been William Duane’s A History of the French Revolution … Containing a Free Examination of the Dispute, between the French and American Republics (Philadelphia, 1798; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 48414).



   
   On the swords ordered by James Monroe for John Jouett and William Campbell, see Monroe to JM, 17 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:246–47 and n. 2); for delivery of and payment for them, see Livingston to Monroe, 3 July 1802, and Monroe to Livingston, 4 Nov. 1802 (NHi: Livingston Papers).



   
   Livingston enclosed in this letter the marquis de Vienne’s petition to the U.S. Congress (6 pp.; in French; docketed by Brent) asking for reimbursement of the cost of his Revolutionary War service in the Continental army of 1778 (1,900 guineas), a gratification of 75 guineas, and a pension of 70 guineas per year. Initially a volunteer aide-de-camp of Lafayette’s, he received no salary while serving in the Monmouth campaign. Congress appointed him a colonel, and he later fought at Newport, Rhode Island. A bill for his relief was reported to the House of Representatives, 11 Dec. 1818 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 614).



   
   The treaty between France and the Ottoman Empire was signed on 25 June 1802 (de Clercq, Recueil des traités de la France, 1:588–90).



   
   The annexation by France of the German states on the left bank of the Rhine River had introduced the question of compensation into the complicated calculus of the relations between the larger states of the Holy Roman Empire. The indemnities problem would be used by Napoleon to reduce the number of polities in the empire and to reorder the balance of power among Prussia, Austria, Bavaria, and other German states (Deutsch, Genesis of Napoleonic Imperialism, pp. 38–55).



   
   A review and presentation of the colors was held on 14 July, the national day of celebration. The political changes Livingston anticipated took place some weeks after, when Napoleon was elected first consul for life (Thompson, Napoleon Bonaparte, pp. 204, 205).



   
   The list of duties has not been found, but according to Livingston’s “Journal of correspondence with the Secretary of State” (NHi: Livingston Papers, vol. 7), he enclosed with this dispatch “an extract from Mr. Ridgeways letter from Holland respecting abuses on the American trade.”



   
   Sylvanus Bourne had already brought this matter to JM’s attention (see Bourne to JM, 20 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:412).


